                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT CHATTANOOGA

 UNITED STATES OF AMERICA,

 v.                                                            Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
 JERRY WAYNE WILKERSON,                                        MAGISTRATE JUDGE STEGER
 MICHAEL CHATFIELD,
 KASEY NICHOLSON,
 BILLY HINDMON, and
 JAYSON MONTGOMERY
        Defendants.


                             DEFENDANT MICHAEL CHATFIELD’S
      MOTION IN LIMINE TO PROHIBIT IRRELEVANT AND UNQUALIFIED TESTIMONY ABOUT THE
                  MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS PILLS


          Comes now the Defendant, Michael Chatfield, by and through undersigned counsel, and

 respectfully moves this Honorable Court for an order prohibiting all parties from offering

 testimony or other evidence that the topical creams and wellness pills at issue in this case were

 not effective or did not have a valid, medical purpose pursuant to Federal Rules of Evidence 401,

 402, 403, and 702.

          In support of his motion, Mr. Chatfield avers:

       1. Evidence which is irrelevant is inadmissible. Fed. R. Evid. 401 and 402.

       2. Relevant evidence is still inadmissible “if its probative value is substantially outweighed

          by a danger of…unfair prejudice, confusing the issues, misleading the jury, undue delay,

          wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid 403.


                                    Page 1 of 3
     DEFENDANT MICHAEL CHATFIELD’S MOTION IN LIMINE TO PROHIBIT IREELEVANT AND
 UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS
                                      PILLS
Case 1:18-cr-00011-HSM-CHS Document 95 Filed 05/28/19 Page 1 of 3 PageID #: 410
    3. Opinion evidence that is scientific in nature should only be proffered by an expert witness

        pursuant to Fed. R. Evid. 702.

    4. In this case, numerous patients were prescribed topical creams and wellness pills. These

        prescriptions were written by health care providers, filled by pharmacists, and paid by

        health insurers.

    5. The effectiveness of the medication has no bearing on whether the defendants

        committed the crimes alleged in the indictment. Whether these medicines were useless

        or capable of curing the most terrible diseases does not change the legality of the alleged

        actions of the defendants.

    6. To suggest the medicines had no treatment value would not only be inaccurate, but it

        would be misleading to the jury, unfairly prejudicial towards Mr. Chatfield, and would

        confuse the jury as to what conduct is fraud—the fraud alleged in the indictment or

        whether the medicine was legitimate.

    7. Furthermore, the Government has provided no notice of an expert witness and would

        need such a witness in order for the jury to make a factual determination on whether or

        not the medicine was effective.

    Based on the foregoing and the accompanying memorandum, Mr. Chatfield respectfully

 moves this Court for an order prohibiting all parties from offering testimony or evidence that the

 topical creams and wellness pills did not work, did not have a valid, medical use, or that patients

 did not have pre-existing conditions, pursuant to Federal Rules of Evidence 401, 402, 403, and

 702.


                                    Page 2 of 3
     DEFENDANT MICHAEL CHATFIELD’S MOTION IN LIMINE TO PROHIBIT IREELEVANT AND
 UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS
                                      PILLS
Case 1:18-cr-00011-HSM-CHS Document 95 Filed 05/28/19 Page 2 of 3 PageID #: 411
    Respectfully submitted this 28th day of May, 2019.




                                                       s/ David M. Eldridge
                                                       DAVID M. ELDRIDGE (BPR # 012408)
                                                       ZACHARY R. WALDEN (BPR #035376)
                                                       ELDRIDGE & BLAKNEY, P.C.
                                                       The Cherokee Building
                                                       400 West Church Avenue, Suite 101
                                                       Knoxville, Tennessee 37902
                                                       (865) 544-2010

                                                       Attorneys for Michael Chatfield



                                      CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. All other parties will be served by regular U.S. mail. Parties may
 access this filing through the Court’s electronic filing system.

        This 28th day of May, 2019.




                                                       s/ David M. Eldridge
                                                       DAVID M. ELDRIDGE




                                    Page 3 of 3
     DEFENDANT MICHAEL CHATFIELD’S MOTION IN LIMINE TO PROHIBIT IREELEVANT AND
 UNQUALIFIED TESTIMONY ABOUT THE MEDICAL EFFICACY OF TOPICAL CREAMS AND WELLNESS
                                      PILLS
Case 1:18-cr-00011-HSM-CHS Document 95 Filed 05/28/19 Page 3 of 3 PageID #: 412
